[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 23, 2005
                              No. 05-13132                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-14065-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TYRONE DAVID SCOTT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                            (December 23, 2005)


Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Tyrone David Scott appeals his 235-month sentence for
possession with intent to distribute 5 grams or more of cocaine base, 21 U.S.C.

§ 841(1)(a)(1). On appeal, Scott argues that this court’s opinion in United States v.

Johnson, 399 F.3d 1297 (11th Cir. 2005), holding that the possession of a firearm

by a felon is not a crime of violence, effectively overruled United States v. Gilbert,

138 F.3d 1371 (11th Cir. 1998). Johnson is not directly on point, and therefore,

because Gilbert remains good law, we affirm Scott’s sentence.

      We review “a district court’s interpretation of the Sentencing Guidelines de

novo.” Gilbert, 138 F.3d at 1372.1 A district court generally may enhance a

defendant’s sentence as a career offender “if (1) the defendant was at least eighteen

years old at the time the defendant committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a crime of violence or

a controlled substance offense; and (3) the defendant has at least two prior felony

convictions of either a crime of violence or a controlled substance offense.”

U.S.S.G. § 4B1.1(a). The term “crime of violence” has two possible definitions

according to the career-offender guideline. The first defines “crime of violence” as

any offense punishable for a term exceeding one year that “has as an element the

use, attempted use, or threatened use of physical force against the person of



      1
       United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), did not alter our
review of the application of the Guidelines or the applicable standards of review. See
United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005).

                                           2
another.” U.S.S.G. § 4B1.2(a)(1). The second defines “crime of violence” as any

offense punishable for a term exceeding one year that “is burglary of a dwelling,

arson, or extortion, involves the use of explosives, or otherwise involves conduct

that presents a serious potential risk of physical injury to another.” U.S.S.G.

§ 4B1.2(a)(2). The Guidelines specifically exclude unlawful possession of a

firearm by a felon from the definition of “crime of violence.” U.S.S.G. § 4B1.2,

comment. (n.1).

      We have previously ruled that carrying a concealed firearm is a crime of

violence for purposes of the career-offender guideline. United States v. Adams,

316 F.3d 1196, 1197 (11th Cir.), cert. denied, 538 U.S. 1007, 123 S. Ct. 1920

(2003); Gilbert, 138 F.3d at 1371. We have made it clear that the law of the

Circuit is “emphatic” that a prior panel decision may only be overruled by the

Supreme Court or by this Court when it sits en banc. Adams, 316 F.3d at 1197 n.1

(quoting Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997)).

      The record demonstrates that Scott had a prior conviction for carrying a

concealed firearm, and the district court considered this conviction to qualify Scott

a career-offender under U.S.S.G. § 4B1.1. This is the exact issue we decided in

Gilbert, and Gilbert is binding precedent that determines this issue. See Adams,

316 F.3d at 1197 n.1. To the extent that Scott argues that Johnson effectively



                                          3
overruled Gilbert, his argument fails. Both the crime and statute in Johnson are

different than the ones before us. See Johnson, 399 F.3d at 1298-1301 (addressing

the crime “possession of a firearm by a felon,” as a crime of violence under 18

U.S.C. 3156(a)(4)). Accordingly, for the foregoing reasons, we affirm Scott’s

sentence.

      AFFIRMED.




                                         4